DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.        In response to the Office action dated on 03/28/2022 the Amendment has been received on 06/10/2022.
           Claims 1-7 are currently pending in this application.

Terminal Disclaimer

4.         The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the Application Number 17/002,716 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
  

Response to Arguments

5.        Applicant’s arguments, see pages 1 and 2, filed on 06/09/2022, with respect to claims have been fully considered and are persuasive. The terminal disclaimer has been filed, reviewed, accepted and recorded. Therefore, the double patenting rejection provided in the previous Office action has been withdrawn. 

Allowable Subject Matter

6.         Claims 1-7 are allowed.
7.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1, 6 and 7, the most relevant prior art, Kobayashi (US PAP 2020/0372693 A1), teach an image processing apparatus, an image processing method and a non-transitory computer-readable storage medium that stores an image processing program causing a computer to execute a procedure of generating a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging in which a radiation source is moved relative to a detection unit to irradiate the subject with radiation at the plurality of radiation source positions according to movement of the radiation source; 

    PNG
    media_image1.png
    498
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    322
    media_image2.png
    Greyscale

a procedure of synthesizing the plurality of tomographic images to generate a composite two-dimensional image (see abstract; Figs. 1-24; paragraphs 0032-0042) but fail to explicitly teach or make obvious a procedure of displaying the composite two-dimensional image on a display, and in a case where one tissue of a first tissue and a second tissue that are present in the subject in association with each other is selected in the displayed composite two-dimensional image, emphasizing and displaying the selected one tissue and the other tissue associated with the selected one tissue as claimed in combination with all of the remaining limitations of the respective claims.
             Claims 2-5 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alyassin et al. (US Patent 6,611,575 B1; see abstract; Figs. 1-8; column 3, line 62 – column 6, line 32); Ning et al. (US PAP 2014/0226783 A1; se paragraphs 0008-0012, 0057, 0068 and 0082) and Yamakawa et al. (US PAP 2019/0162679 A1; see paragraphs 0005, 0010, 0018, 0027, 0092 and 0097) teach generating the plurality of tomographic images representing the plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to the plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging in which the radiation source is moved relative to the detection unit to irradiate the subject with radiation at the plurality of radiation source positions according to movement of the radiation source.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./ July 27, 2022